Pee Cueiam.
The judgment under review was entered upon verdict in an action of replevin to recover possession of a motor truck.
Appellants urge that the judgment should be reversed because the learned trial judge refused to nonsuit the appellees.
This ground is urged for two reasons: The first is that the appellees established no bill of sale or manufacturer’s receipt for the truck as required by the act entitled “An act relating to and regulating the sale and purchase of motor vehicles requiring presence of manufacturer’s number on same, requiring issuance of bill of sale and assignment of same, and providing penalties therefor,” approved April 15th,1919 (Pamph. L. 1919, ch. 168), and the supplements and amendments thereto.
This is fully answered against the contention of the appellants in General Motors Acceptance Corp. v. Smith, 3 N. J. Adv. R. 204.
The second reason is that the title to the motor truck was in the Belmont Motors Corporation and the Nonpariel Motors Corporation, from which Giardina purchased, had no title it could convey.
This we find to be not borne out by the testimony.
The judgment below is affirmed, with costs.